
	
		III
		110th CONGRESS
		2d Session
		S. RES. 462
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2008
			Mr. Baucus (for himself,
			 Mr. Reid, Mr.
			 Leahy, Mr. Tester,
			 Mrs. Murray, Mr. Isakson, Mr.
			 Durbin, Mrs. Feinstein, and
			 Mr. Kennedy) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			March 5, 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating the first week of April 2008 as
		  National Asbestos Awareness Week.
	
	
		Whereas
			 dangerous asbestos fibers are invisible and cannot be smelled or tasted;
		Whereas the inhalation of airborne asbestos
			 fibers can cause significant damage;
		Whereas these fibers can cause
			 mesothelioma, asbestosis, and other health problems;
		Whereas asbestos-related diseases can take
			 10 to 50 years to present themselves;
		Whereas the expected survival time for
			 those diagnosed with mesothelioma is between 6 and 24 months;
		Whereas generally little is known about
			 late stage treatment and there is no cure for asbestos-related diseases;
		Whereas early detection of asbestos-related
			 diseases may give some patients increased treatment options and might improve
			 their prognosis;
		Whereas the United States has substantially
			 reduced its consumption of asbestos yet continues to consume almost 2,000
			 metric tons of the fibrous mineral for use in certain products throughout the
			 Nation;
		Whereas asbestos-related diseases have
			 killed thousands of people in the United States;
		Whereas asbestos exposures continue and
			 safety and prevention will reduce and has reduced significantly asbestos
			 exposure and asbestos-related diseases;
		Whereas asbestos has been a cause of
			 occupational cancer;
		Whereas thousands of workers in the United
			 States face significant asbestos exposure;
		Whereas thousands of people in the United
			 States die from asbestos-related diseases every year;
		Whereas a significant percentage of all
			 asbestos-related disease victims were exposed to asbestos on naval ships and in
			 shipyards;
		Whereas asbestos was used in the
			 construction of a significant number of office buildings and public facilities
			 built before 1975;
		Whereas people in the small community of Libby, Montana
			 have asbestos-related diseases at a significantly higher rate than the national
			 average and suffer from mesothelioma at a significantly higher rate than the
			 national average; and
		Whereas
			 the establishment of a National Asbestos Awareness Week would
			 raise public awareness about the prevalence of asbestos-related diseases and
			 the dangers of asbestos exposure: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 first week of April 2008 as National Asbestos Awareness
			 Week;
			(2)urges the Surgeon
			 General, as a public health issue, to warn and educate people that asbestos
			 exposure may be hazardous to their health; and
			(3)respectfully
			 requests the Secretary of the Senate to transmit a copy of this resolution to
			 the Surgeon General.
			
